DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to because:
In ¶ 0028, Applicant states element 120 is a doped region of 116. However, element 120 appears to be pointing to a contact, and not the doped region. If Examiner is correct Application will need to correct all the drawings so that 120 points to the doped region.
It appears that Applicant has not labeled all the elements in the figures. For example, in figure 1, Applicant has a mix of electrodes and doped region. Applicant needs to label the doped region independently from their electrodes.
In at least figure 1, Applicant has two element 116s. Applicant needs to use different labels for the different 116s.
In the remarks, dated September 29, 2022, on page 14, Applicant stated they changed element “116 (optional)” to “116-1 (optional)” in figure 1A. No such change was made.
In figure 1B, Applicant needs to label all the elements in the 130 stack.
Applicant has not labeled the dark rectangle above element 130.
The amended drawings are not being entered as objection 2 and objection 4 has not been corrected. Previous objection 5 was corrected with a change to the specification, and is removed. Applicant will need to remove all the drawing objections before replacement drawings will be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In ¶ 0028, Applicant states element 120 is a doped region of 116. However, element 120 appears to be pointing to a contact, and not the doped region. If Examiner is correct Application will need to correct all the drawings so that 120 points to the doped region.
Appropriate correction is required.
This objection is maintained as it is tied to the drawing objections above. 

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moutaye, Emmanuel R. et al., “CMOS Avalanche Photodiode Embedded in a Phase-Shift Laser Rangefinder”, IEEE Transactions on Electron Devices, Vol. 55, No. 12, Dec. 2008, pp. 3396-3401 (“Moutaye”).
Regarding claim 1, Moutaye teaches at least in figure 3:
a semiconductor substrate (detailed below) comprising 
a conversion region (middle of N-Well) to convert an electromagnetic signal into photo-generated charge carriers (this is the function of the device, see abstract), and 
comprising a substrate doping region having a n-doping type (the rest of the N-Well), 
the substrate doping region (the rest of the N-Well) extending from a first main surface region of the semiconductor substrate (the top of the device) into the semiconductor substrate (the entire N-Well extends into the substrate), 
the semiconductor substrate (detailed as shown) having a p doped region (P-Well) adjacent to the substrate doping region (Substrate), 
the substrate doping region (the rest of the N-Well) at least partially forming the conversion region (it so partially forms) in the semiconductor substrate (all elements discussed so far are in the substrate); 
a readout node (N+ in N-Well) arranged in the semiconductor substrate (it is in the substrate) within the substrate doping region (N-Well) and having the n-doping type (it is n-type), 
the readout node being configured to readout the photo generated charge carriers (this is the function of the readout node in figure 3); and 
a control electrode (anode) arranged in the substrate doping region (it is so located) and having a p-doping type (active area P+),
the control electrode (anode) being configured to demodulate electrons of the photo-generated charge carriers (this limitation does not add any new structural features to the claim. This is a manner of operating the device. MPEP 2114(II). The manner of operating the device does not differentiate the claim from the prior art. Because the anode is a part of the device, and the anode controls the device, the anode will be able to perform the function of electrons of the photo-generated charge carriers.).
Regarding claim 4, Moutaye teaches at least in figure 3:
a further control electrode (this would be the second anode electrode) arranged in the substrate doping region  of the semiconductor substrate (it is so located) and having the p-doping type (active area P+); and 
a resistive pinning layer comprising a p doped resistive region of the semiconductor substrate (the p-doping type is the left and right of the active area P+; the resistive pinning layer is the middle part of the active area P+ which connects the left and right), 
wherein the resistive pinning layer is arranged in the semiconductor substrate adjacent to the first main surface region and between the control electrode and the further control electrode (the middle part of the active area P+ is so arranged).
Regarding claim 33, Moutaye teaches at least in figure 3:
a substrate contact (the second cathode on the P+ region) configured to receive and discharge holes of the photo-generated charge carriers (this is the function of the contact).
Regarding claim 34, Moutaye teaches at least in figure 3:
wherein the p doped region (P-well) adjacent to the substrate doping region (the rest of the N-Well) extends from the first main surface region (top of the device) into the semiconductor substrate (P-well extends from the first main surface into the semiconductor substrate.).
Regarding claim 35, Moutaye teaches at least in figure 3:
wherein the conversion region extends vertically, in a z-direction or depth direction, beyond the substrate doping region to a second main surface region of the semiconductor substrate (The conversion region at least partially formed by the rest of the N-well. The rest of N-well extends vertically in a z-direction to a second main surface, i.e. the bottom of the rest of the N-Well).
Regarding claim 36, Moutaye teaches at least in figure 3:
wherein the substrate doping region (the rest of the N-well) extends to a side of the time of flight sensor device (the rest of the N-well does extend to a side. The claim does not require it to be a side of the device) and above the p doped region adjacent to the substrate doping region (the rest of the N-well is above the p-doped region P-well in the same manner as shown in Applicant’s figure 1A. Where both elements are shown as coplanar on the top surface. If this is not what Applicant means then the claim does not have support in the elected figure and should be withdrawn by Applicant).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moutaye.
Regarding claim 16, Moutaye teaches at least in figure 3:
a plurality of the time of flight sensor devices according to claim 1 and arranged in an array (this is considered a duplication of parts under MPEP 2144.04(VI)B); and 
a controller configured to provide a control signal to the control electrode of each time of flight sensor device (it is obvious that these devices would be controlled by a controller as they need some way to function when implemented in a automobile, robots, medical application, industrial and farming processes, and security and monitoring systems, Col. 1 at ¶ 1. See also figure 2, where the device, an APD, is controlled by the local oscillator. 

Claim(s) 5, 17, 21, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moutaye, in view of Iwai (US 2011/0062544 A1) (“Iwai”).
Regarding claim 5, Moutaye does not teach:
a buried doping layer in the semiconductor substrate and having a higher concentration of the p doping type than the p-doped region of the semiconductor substrate adjacent to the substrate doping region, 
wherein the buried doping layer is formed vertically below the substrate doping region in the semiconductor substrate.

Iwai teaches at least in figure 3:
a buried doping layer (4) in the semiconductor substrate (4 is so located) and having a higher concentration of the p doping type (4 is P+) than the p-doped region of the semiconductor substrate (5 is P-).
It would have been obvious to one of oridinary skill in the art to add the buried doping layer to the device of Moutaye because Iwai teaches that by adding the buried doping layer one can realize a higher speed device because it leads to a reduction of diffusion current components, such that a complete depletion can be realized. ¶¶ 0140-43. 

The combination of Moutaye and Iwai teach:
a buried doping layer (Iwai 4) in the semiconductor substrate (Iwai 4 would be in an below the substrate of Moutaye) and having a higher concentration of the p doping type than the p-doped region of the semiconductor substrate (Moutaye substrate is P-, and Iwai 4 is P+) adjacent to the substrate doping region (Moutaye the rest of the N-Well), 
wherein the buried doping layer (Iwai 4) is formed vertically below the substrate doping region in the semiconductor substrate (Moutaye the rest of the N-Well).
Regarding claim 17,
Claim 17 contains the same subject matter as claims 1 and 5 above. Therefore, it is rejected for the same reasons.
Regarding claim 21,
Claim 21 contains the same subject matter as claims 1, 5, and 16 above. Therefore, it is rejected for the same reasons.
Regarding claims 37-38,
Claims 37-38 contains the same subject matter as claims 1, 5, and 35 above. Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art dopes not teach a sensor electrode which contains an insulating material to insulate it from the semiconductor substrate. Further, the prior art teaches a readout node (cathode), and a control electrode (anode), along with a substrate contact (second cathode). However, WO 2018/160721 A1 in at least figure 9B and 9C teaches that these electrodes/contacts may be insulated from the substrate, the prior art does not teach the sensor electrode.

Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. 	Applicant avers the prior art does not teach the limitations of claim 1. Examiner respectfully disagrees for the reasons stated above.
Applicant contends that Moutaye is silent with respect to claim 33. While Moutaye does not explicitly call out the substrate contact the prior art teaches this limitation as shown in the analysis of the claim above.
Applicant argues the prior art does not teach the structure of claim 34. Examiner disagrees because the prior art teaches this limitation as shown above.
Applicant asserts the prior art does not teach claim 35. This assertion is not supported as shown in the analysis of the claim above. 
Applicant states the prior art does not teach the limitation of claim 36 as the rest of the n-well does not extend to a side of the device. Examiner disagrees as the claim does not require the n-well to be a side of the device only that it extends. The prior art teaches such extending.
Applicant alleges the prior art does not teach the limitations of claims 37-38 in that the conversion region does not extend into a buried doped layer. This argument is not persuasive as Applicant is simply claiming “a region” and the region under BRI is taught by the prior art.
For all the reasons above, Applicant’s insistence that the claims are allowable are unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822